Citation Nr: 1419124	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-12 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran had 20 years of active duty beginning approximately in June 1983, with verified periods of service from December 1991 to December 1993, January 1995 to August 2000, and November 2000 to his retirement in September 2004. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from June and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the claim sought. 

The Veteran testified before the Board by videoconference from the RO in February 2010.  He also offered testimony at a personal hearing at the RO in January 2009.  Transcripts of both hearings are associated with the claims file.

In August 2010, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.

In August 2013, the Veteran submitted additional evidence consisting of a June 2013 neuropsychological examination report along with a waiver of AOJ consideration of this evidence.  See 38 C.F.R. § 20.1304(c) (2013).  The Board notes that additional VA treatment records have also been added to the Veteran's electronic file in Virtual VA.  These records note an ongoing diagnosis of TBI and are duplicative of evidence previously considered by the AOJ.  Therefore, a waiver of AOJ consideration of this evidence is unnecessary.  Id.  


FINDING OF FACT

The Veteran's TBI resulted from a post-service motor vehicle accident (MVA) that occurred in May 2006; a TBI did not manifest in service and there is no competent and credible evidence of a nexus between his current TBI and service, to include MVAs that occurred in May 1988 and June 1991.

CONCLUSION OF LAW

The criteria for service connection for a TBI have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In this case, the AOJ did not provide a VCAA notice letter specifically addressing the Veteran's claim of service connection for a TBI.  The Board notes, however, that the Veteran was provided with a notice letter in September 2005 in connection with his original claim for service connection for back and knee disabilities.  This letter provided general notice as to the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence he should provide, what part VA will attempt to obtain.  A September 2006 letter also notified him as to how disability ratings and effective dates are determined.  The March 2009 statement of the case (SOC) provided notice of the regulations pertaining to service connection and the specific reasons and bases for the denial of his claim (i.e., the lack of a nexus between his current TBI and his in-service MVAs).  In a September 2010 letter, the AOJ requested that the Veteran identify all non-VA health providers who had treated him for a TBI and complete authorization forms to allow VA obtain to obtain those records.  The Veteran did not respond to this request.

The Board finds that to whatever extent the VCAA's notice requirements were not met in this case, the evidence reflects that the Veteran had actual knowledge of the information and evidence necessary to substantiate his claim for service connection and that he is not prejudiced by proceeding with an appellate decision.  The Veteran demonstrated actual knowledge during the Board's February 2010 hearing when he argued that he sustained a TBI as result of in-service MVAs and that the post-service MVA aggravated his prior injuries.  See Board Hearing Transcript (Tr.) at 3-5, 10.  His representative also set forth the argument that the post-service MVA compounded his prior in-service injuries.  Id. at 17.  Under these circumstances, the Board finds that the Veteran and his representative have demonstrated an awareness of the evidence necessary to substantiate the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  Consequently, any error in regard to the notice was cured by actual knowledge on the part of the claimant, and is thus not prejudicial.  Id.  

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue on appeal has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  A portion of the Veteran's service treatment records were obtained; however, it appears that records prior to December 1991 were not included.  The Veteran submitted additional service treatment records, including records pertinent to the 1988 and 1991 MVAs that he claims resulted in TBI.  He does not argue that any service treatment records pertinent to his TBI claim are missing.  In addition, all identified and available post-service treatment records have been obtained, to include records from the Social Security Administration (SSA).  

The Veteran was medically evaluated in conjunction with his TBI claim in March 2011.  He argues that the VA examination was inadequate and that the examiner was not qualified to conduct the examination.  See his May 2012 statement.  The Board notes in response that the mere fact that a PA-C performed the examination does not render it inadequate.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (explaining that "the Board is entitled to assume the competence of a VA examiner," and the appellant bears the burden of rebutting the Board's presumption of competence).  The examination report reflects that the examiner reviewed the claims file in detail, addressed the Veteran's pertinent medical history and lay assertions, and provided a well-supported rationale for her conclusion.  Under these circumstances the Board finds that the VA examination is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

The Veteran also argues that further development is necessary regarding a diagnosis of TBI by the Department of Defense (DOD).  See his May 2012 statement.  A VA case manager note dated in May 2008 indicates that the "[V]eteran was diagnosed with TBI by DOD and therefore did not need screen" [prior to being seen by VA's polytrauma team].  The claims file reflects that the Veteran received treatment from TRICARE (DOD's healthcare program for service members and retirees) and records dated from August to October 2005 have been associated with the claims file.  To the extent additional records from TRICARE may exist that diagnose him with TBI, the Board points out that the diagnosis has been established and is not in dispute.  Therefore, further development to obtain such records is unnecessary.  (The Board also notes that the Veteran failed to respond to a September 2010 letter asking him to identify any health care providers who had treated him for TBI.)  

As the AOJ obtained the Veteran's SSA records, took action to attempt to obtain additional VA and private treatment records, and scheduled him for an appropriate VA examination, the Board finds that the AOJ has substantially complied with the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).

The Veteran testified during a Board hearing in February 2010, at which time the undersigned explained the issue on appeal, asked questions focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  The Veteran has not contended, and the evidence does not otherwise show that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.   

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

The Veteran had two in-service MVAs in May 1988 and June 1991.  He also had a post-service MVA in May 2006.  He was diagnosed with a TBI following the May 2006 MVA; however, he contends that he sustained head injuries during the May 1998 and June 1991 MVAs and that the May 2006 MVA aggravated these prior injuries.  See Board Hearing Tr. at 10.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran service treatment records reflect that he was involved in a MVA in May 1988 when another vehicle rear-ended him.  He was seen at the hospital with unknown treatment and sent back to his boat.  His neck and back pain became worse and he sought further treatment.  He was diagnosed with an acute cervical strain and low back pain.  It was anticipated that he would return to full duty in 14 days.

During the February 2010 Board hearing, the Veteran testified that he was rear-ended by a truck and hit his head on the steering wheel.  He said he passed out and was hospitalized for two weeks for observation.  See Board Hearing Tr. at 3.

In June 1991, the Veteran's service treatment records reflect that he was involved in another MVA in Spain.  He was riding a motorcycle while wearing a helmet and ended up on the front of a car that was being driven by a Spanish national.  There was no loss of consciousness.  The Veteran was alert and transported via ambulance.  He sustained what was described as "minor injuries" with abrasions to his right and left fifth fingers, left elbow, right upper arm, and left lumbar region.  Two days following the accident, he complained of back and knee pain.  

During the February 2010 Board hearing, the Veteran testified that he went through the windshield and did not have a good memory of the accident.  He said he was hospitalized and had difficulty taking tests and memorizing things after the accident.  See Board Hearing Tr. at 4. 

Following the May 1988 and June 1991 MVAs, the Veteran's service treatment records reflect that his head, neurologic system, and psychiatric evaluations were clinically normal.  See the reports of periodic examinations conducted in December 1993, December 1994, and May 2000.  Moreover, the Veteran denied having or having had loss of memory or periods of unconsciousness and reported that he was in good or excellent health.  See the reports of medical history dated in April 1994, December 1994, March 1995, and May 2000.  An August 1997 mental health record reflects that the Veteran was undergoing personal and financial problems.  On mental status examination, his thought process and content were normal; his insight and judgment were normal; and both his long and short term memory were normal.  In August 2004, it was noted that the Veteran had no significant medical issues and was fit for retirement. 

In August 2005, the Veteran filed his first application for VA benefits.  He claimed entitlement to service connection for bilateral knee and back disabilities.  He made no mention of head trauma or TBI resulting from the 1988 and 1991 MVAs.

The report of a September 2005 VA general medical examination reflects that the Veteran reported that he was rear-ended during a MVA in 1987 and sustained a whiplash injury.  He did not complain of any memory or concentration problems.  His head was normal.  His neurologic and psychiatric assessments were also unremarkable.  

Private treatment records from Yale-New Haven Hospital, Gaylord Hospital, and Lawrence Memorial Hospital reflect that the Veteran was involved in a motorcycle crash after striking a deer at a high rate of speed while un-helmeted on May 4, 2006.  He had a left frontal hematoma, right frontotemporal subarachnoid hemorrhage, extensive facial fractures and scalp lacerations, as well as frontal contusions.  He was intubated, sedated, and monitored in the Intensive Care Unit (ICU).  He was eventually weaned of a ventilator, and improved greatly.  By the first week of June, he was clinically stable and transferred to Gaylord Hospital for further acute cognitive and speech rehabilitation.  He was found to have significant deficits in all cognitive linguistic areas and exhibited poor insight and confabulation.  The diagnosis was TBI.  

Follow-up records reflect that the Veteran showed good recovery, but continued to have difficulty with impulse control, occasional word-finding difficulties, and memory difficulties.  An October 2006 letter from Dr. E.M. notes that the Veteran was totally disabled from the May 2006 MVA with a head injury and TBI.  He had mild to moderate receptive and expressive aphasia, and his cognition and perception were impaired.  A February 2007 private treatment record from Neurological Group, P.C., reflects that the Veteran had a single generalized seizure in January and that an EEG showed left frontotemporal slowing, but no seizure activity.  The physician indicated that the seizure and abnormal EEG findings were likely related to his head injury in May 2006.  

VA outpatient treatment records dated after May 2006 reflect the Veteran's diagnosis of TBI following the May 2006 MVA.  His medical history also notes the two MVAs that occurred in service.  A July 2008 polytrauma note reflects that the Veteran believed his MVA in Spain was also related to his TBI and he indicated that he wanted VA to acknowledge it.  

The report of a March 2011 VA examination reflects that the examiner reviewed the Veteran's claims file, including his lay assertions.  The examiner noted the Veteran's medical history involving three MVAs as described above.  The examiner opined that the Veteran's TBI was most likely related to his post discharge MVA in 2006.  The examiner's rationale was that the Veteran's neurological examinations were normal following the in-service MVAs and that he was able to complete a 20-year Navy career as well as successfully complete various training classes as noted on his DD 214.  A mental status was performed in August 1997 and was normal and when the Veteran filed his original claim in 2005, he did not claim any head injuries or TBI.  Furthermore, his neurologic examination was normal during the September 2005 VA examination.  In contrast, the Veteran's 2006 motorcycle accident was severe with multiple and head and brain injuries.  He was unconscious and intubated for two weeks and unable to follow commands and required a sitter.  In conclusion the examiner opined, "[i]n short, it is most likely that all of the [Veteran's] TBI related residuals are solely due to his severe motorcycle accident in 2006."

The report of June 2013 neuropsychological examinations from the Hospital for Special Care reflects the Veteran's medical history as described above.  The diagnostic impression was mild neurocognitive disorder secondary to TBI and adjustment disorder.  The physician noted that the Veteran presented with a history of a significant head injury with a generally excellent recovery; however, seven years post-injury, he continued to complain of difficulties with word finding, memory, and anxiety.  

Initially, the Board points out that the Veteran has met the first and second elements of service connection.  The evidence reflects that he has a current TBI and there is evidence of two in-service MVAs.  At issue is the third element - whether there is a relationship between his current TBI and service.  

In this case, the most probative and competent evidence preponderates against finding a nexus between the Veteran's current TBI and service.  In this regard, the Board finds the March 2011 VA examiner's opinion highly probative.  As the VA examiner explained the reasons for her conclusions, which were based on a review of the claims file, a clinical evaluation, and consideration of the Veteran's assertions, this opinion is adequate for the adjudication of this claim and is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Moreover, the examiner's opinion is consistent with the underlying record which shows relatively minor injuries following the 1988 and 1991 MVAs, no complaints or findings consistent with TBI following the 1988 and 1991 MVAs, and a severe accident in May 2006 involving extensive head trauma and resulting in significant cognitive deficits.  

Furthermore, there is no competent evidence linking the Veteran's TBI to service.  The Board has considered the Veteran's lay contentions that his TBI is at least partially related the in-service MVAs.  In the instant case, however, the Board finds that although the Veteran is competent to describe his symptoms both during and after service, as such requires personal knowledge rather than medical expertise, he is not competent to relate his TBI to service.  The question of etiology in this case goes beyond a simple and immediately observable cause-and-effect relationship and involves a complex medical issue.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a TBI.  Therefore, the benefit of the doubt doctrine is not for application, and the claim is denied.  See 38 C.F.R. § 3.102.



ORDER

Service connection for a TBI is denied.



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


